Exhibit 10.4 ORTHOFIX INTERNATIONAL N.V. 2012 LONG-TERM INCENTIVE PLAN Performance Stock Unit Agreement COVER SHEET Orthofix International N.V., a company organized under the laws of Curaçao (the “Company”), hereby grants performance stock units (the “Performance Stock Units”) relating to shares of the Company’s common stock, par value $0.01 per share (the “Stock”) to the Grantee named below, subject to the achievement of performance goals and vesting conditions set forth below.Additional terms and conditions of the Performance Stock Units are set forth on this cover sheet and in the attached Performance Stock Unit Agreement (together, the “Agreement”), in the Company’s 2012 Long-Term Incentive Plan (as amended from time to time, the “Plan”), and in the Change in Control and Severance Agreement between you and the Company or, if you have not entered into such Change in Control and Severance Agreement as of the Grant Date, the form of such agreement that was been approved by the Committee on June 28, 2016 (as applicable, the “Severance Agreement”). Grant Date: July 1, 2016 Name of Grantee: Last Four Digits of Grantee’s Social Security Number: Threshold Number of Performance Stock Units: Target Number of Performance Stock Units: Maximum Number of Performance Stock Units: Performance Period: ·Beginning on Friday, July 1, 2016, and ·Ending on Friday, June 28, 2019 You agree to all of the terms and conditions described in this Agreement, in the Plan, and in the Severance Agreement unless you deliver a notice in writing within thirty (30) days of receipt of this Agreement to the Company stating that you do not accept the terms and conditions described in this Agreement and in the Plan.You acknowledge that you have carefully reviewed the Plan and agree that the Plan will control in the event any provision of this Agreement should appear to be inconsistent.
